Case 1:19-cv-05542-RPK-CLP Document 39 Filed 10/09/20 Page 1 of 6 PageID #: 322




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------- x

 Kingsley Palmer and Sharon Palmer,                                          DECLARATION OF JAMES
                                                                             R. MURRAY IN SUPPORT
                                              Plaintiffs,                    OF CITY DEFENDANTS’
                                                                             MOTION TO DISMISS
                               -against-

                                                                             19 CV 5542 (RPK)(CLP)
 City of New York, Inspector Elliot Colon, Police Officer
 Luis Ramos, Police Officer Nicholas Cardieri, Police
 Officer Adam Giacalone, Stephen Samuel Weintraub, E 40
 Buyers IG LLC, Reggie (AKA Frank Singh),

                                             Defendants.

 ----------------------------------------------------------------------x

                  JAMES R. MURRAY, an attorney duly admitted to practice in the Eastern

 District of New York, declares, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the

 following is true and correct:

         1.       I am an Assistant Corporation Counsel in the office of James E. Johnson,

 Corporation Counsel of the City of New York, attorney for Defendants City of New York,

 Inspector Elliot Colon, and Police Officer Luis Ramos (“City Defendants”). As such, I am

 familiar with the facts set forth below based upon personal knowledge, the books and records of

 the City of New York, and conversations with its agents and employees.

         2.       This declaration is submitted in support of City Defendants’ motion for to dismiss

 pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

         3.       Attached hereto as Exhibit “A” is a true and accurate copy of Plaintiffs’

 Complaint dated October 1, 2019, in which they bring claims under 42 U.S.C. § 1983, alleging,

 inter alia, deprivation of property without due process, violation of an automatic bankruptcy stay

 provision, federal and state law false arrest, federal and state conspiracy, and municipal liability.
Case 1:19-cv-05542-RPK-CLP Document 39 Filed 10/09/20 Page 2 of 6 PageID #: 323




        4.      Attached hereto as Exhibit “B” is a true and accurate copy of Plaintiffs Amended

 Complaint, dated September 12, 2020, in which they named an additional two police officers as

 defendants and asserted additional claims for assault and battery, conversion, and state and

 federal malicious prosecution.

        5.      Attached hereto as Exhibit “C” is a true and accurate copy of Plaintiffs’ mortgage

 agreement showing that, on April 18, 2008, Plaintiffs obtained a $325,000 mortgage to finance

 the purchase of the property located at 891 E. 40 Street, Brooklyn, New York 11210 (“The

 Property”).

        6.      Attached hereto as Exhibit “D” is a true and accurate copy of the Summons and

 Complaint filed in the foreclosure action (“Foreclosure Proceeding”) brought by Plaintiffs’

 mortgage lender against Plaintiffs on December 23, 2013.

        7.      Attached hereto as Exhibit “E” is a true and accurate copy of the Judgment of

 Foreclosure entered in Plaintiffs’ Foreclosure Proceeding, which demonstrates that The Property

 was foreclosed upon on March 6, 2018.

        8.      Attached hereto as Exhibit “F” is a true and accurate copy of the Report of Sale at

 Public Auction entered in Plaintiffs’ Foreclosure Proceeding, which states that Defendant E 40

 Buyers IG LLC (“E 40”) purchased The Property at public auction on May 24, 2018.

        9.      Attached hereto as Exhibit “G” is a true and accurate copy of the Deed to The

 Property, which indicates that title to The Property transferred from Plaintiffs to Defendant E 40

 on July 24, 2018.

        10.     Attached hereto as Exhibit “H” is a true and accurate copy of the Summons and

 Complaint dated June 27, 2018, which demonstrates that Plaintiffs instituted a vacatur action
Case 1:19-cv-05542-RPK-CLP Document 39 Filed 10/09/20 Page 3 of 6 PageID #: 324




 against Defendant E 40 in an attempt to vacate the Judgment of Foreclosure and Sale entered in

 their Foreclosure Proceeding.

        11.     Attached hereto as Exhibit “I” is a true and accurate copy of the Decision and

 Order filed on November 29, 2019 in Plaintiffs’ vacatur action dismissing the case against

 Defendant E 40.

        12.     Attached hereto as Exhibit “J” is a true and accurate copy of the Decision and

 Order filed in Plaintiffs’ holdover proceeding (“The Holdover Proceeding”) on February 28,

 2019, showing that, after a trial in which Plaintiffs again challenged the validity of the transfer of

 The Property, The Honorable Judge Jeannine B. Kuzniewski awarded Defendant E 40 possession

 of The Property and a warrant of eviction against Plaintiffs.

        13.     Attached hereto as Exhibit “K” is a true and accurate copy of the order dated May

 17, 2019, which extended the stay of the warrant of eviction against Plaintiffs until June 5, 2019

 and was the last document filed in The Holdover Proceeding.

        14.     Attached hereto as Exhibit “L” is a true and accurate copy of the Order to Show

 Cause issued in Plaintiffs’ Foreclosure Proceeding on May 20, 2019, which stayed all further

 proceedings in The Holdover Proceeding.

        15.     Attached hereto as Exhibit “M” is a true and accurate copy of the Bankruptcy

 Petition filed by Plaintiff Kingsley Palmer on June 20, 2019 in the Bankruptcy Court of the

 Eastern District of New York, which does not list The Property as part of Plaintiff Kingsley

 Palmer’s bankruptcy estate.

        16.     Attached hereto as Exhibit “N” is a true and accurate copy of Plaintiff Kingsley

 Palmer’s Motion to Extend the Automatic Stay applicable to parties declaring bankruptcy, filed
Case 1:19-cv-05542-RPK-CLP Document 39 Filed 10/09/20 Page 4 of 6 PageID #: 325




 June 20, 2020 in the Bankruptcy Court of the Eastern District of New York and which does not

 list The Property as part of Plaintiff Kingsley Palmer’s bankruptcy estate.

        17.     Attached hereto as Exhibit “O” is a true and accurate copy of the Notice of

 Deficient Filing, entered in Plaintiff Kingsley Palmer’s bankruptcy case on June 21, 2019, which

 states that Plaintiff Kingsley Palmer’s initial bankruptcy filing was deficient because, among

 other reasons, he failed to include a list of the property comprising his bankruptcy estate.

        18.     Attached hereto as Exhibit “P” is a true and accurate copy of the Civil Docket in

 Plaintiff Kingsley Palmer’s bankruptcy case, which shows that, on June 27, 2019, the only

 documents that had been filed were the Bankruptcy Petition, the Motion to Extend the Automatic

 Stay, the Notice of Deficient Filing, a Request for Notice, and four Notices of Mailing, none of

 which list The Property as part of Plaintiff Kingsley Palmer’s bankruptcy estate.

        19.     Attached hereto as Exhibit “Q” is a true and accurate copy of the Bankruptcy

 Schedule filed in Plaintiff Kingsley Palmer’s bankruptcy case, which is the first filing in which

 Plaintiff Kingsley Palmer claimed to have owned The Property.

        20.     Attached hereto as Exhibit “R” is a true and accurate copy of a SPRINT Report

 documenting that, on June 27, 2019, a complaining victim with initials “RR” called the New

 York City Police Department to report that an individual who had recently been served with

 eviction papers had reentered The Property by breaking a lock.
Case 1:19-cv-05542-RPK-CLP Document 39 Filed 10/09/20 Page 5 of 6 PageID #: 326




        21.     Annexed hereto as Exhibit “S” is a true and accurate copy of Plaintiff Kingsley

 Palmer’s Certificate of Disposition which indicates that, on June 28, 2019, Plaintiff Kingsley

 Palmer accepted an adjournment in contemplation of dismissal for the charges stemming from

 his June 27, 2019 arrest.


 Dated: New York, New York
        October 9, 2020
                                                           JAMES E. JOHNSON
                                                           Corporation Counsel of the
                                                             City of New York
                                                           Attorney for City Defendants
                                                           100 Church Street
                                                           New York, New York 10007
                                                           (212) 356-2424

                                                   By:     ___ /s James R. Murray______
                                                           James R. Murray
                                                           Assistant Corporation Counsel
                                                           Special Federal Litigation


 To:    Karamvir Dahiya, Esq
        Attorney for Plaintiffs

 CC:    Rachel Aghassi
        Attorney for Defendant Weintraub
Case 1:19-cv-05542-RPK-CLP Document 39 Filed 10/09/20 Page 6 of 6 PageID #: 327




                                Index Number: 19 CV 5442 (RPK)(CLP)


                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NEW YORK

                   Kingsley and Sharon Palmer,

                                                                                                Plaintiffs,

                                                          -against-

                   City of New York, Inspector Elliot Colon, Police
                   Officer Luis Ramos, Police Officer Nicholas
                   Cardieri, Police Officer Adam Giacalone, Stephen
                   Samuel Weintraub, E 40 Buyers IG LLC, Reggie
                   (AKA Frank Singh),

                                                                                             Defendants.


                     DECLARATION OF JAMES R. MURRAY IN
                     SUPPORT OF CITY DEFENDANTS’ MOTION
                                  TO DISMISS


                                           James E. Johnson
                               Corporation Counsel of the City of New York
                                      Attorney for City Defendants
                                           100 Church Street
                                      New York, New York 10007

                                          Of Counsel: James R. Murray
                                              Tel: (212) 356-2372

                   Due and timely service is hereby admitted.

                   New York, N.Y. ............................................................. , 2020

                   .......................................................................................... Esq.

                   Attorney for..............................................................................
